Citation Nr: 0525303	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-20 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin cancer, 
claimed as due to ionizing radiation exposure, and, if so, 
whether the claim should be allowed.  

2.  Entitlement to service connection for skin cancer on the 
alternative basis as due to sun exposure.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1944 to 
November 1946.  His military decorations include the 
Occupation of Japan Medal.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's petition to reopen his 
previously denied claim for service connection for skin 
cancer - which he alleges is partly due to exposure to 
ionizing radiation.

The veteran is also alleging entitlement to service 
connection for skin cancer on an alternative theory - as a 
result of repeated exposure to the sun while in the military.  
Since the essential basis of this claim of sun exposure is 
altogether different from his alleged exposure to ionizing 
radiation, previously denied, he does not have to submit new 
and material evidence to have the sun exposure claim 
considered on a de novo basis.  See, e.g., Spencer v. Brown, 
4 Vet. App. 283 (1993).


FINDINGS OF FACT

1.  The veteran had active service from September 1944 to 
November 1946 and he served in the occupational forces of 
Japan, in and around Hiroshima, but the available service 
medical records do not contain indications of skin cancer.  

2.  The appropriate agency has reported the veteran's 
estimate dosage due to exposure to ionizing radiation in 
service.  

3.  According to histories related and testimony, the veteran 
first developed skin cancers during the 1950s.  



4.  VA medical opinions indicate the veteran's skin cancers 
are not due to exposure to ionizing radiation in service.  

5.  The veteran's actinic keratoses and skin cancers also are 
not due to exposure to sunlight in service.


CONCLUSIONS OF LAW

1.  The veteran was notified in November 1996 of a rating 
decision that month denying reopening of his claim for 
service connection for skin cancers, which he claimed were 
due to exposure to ionizing radiation in service; and because 
he did not appeal that decision, it is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  New and material evidence has been received to reopen the 
claim for service connection for skin cancers, purportedly 
due to exposure to ionizing radiation in service.  
38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).  

3.  Skin cancers are not diseases specific to radiation-
exposed veterans for which there is a life-time rebuttable 
statutory presumption of service connection.  38 U.S.C.A. 
§ 1112(c)(2) (West 2002) and 38 C.F.R. § 3.309(d)(2) (2004).  

4.  Skin cancers are radiogenic diseases under applicable 
regulation but are not due to the veteran's exposure to 
ionizing radiation in service.  38 C.F.R. § 3.311(b)(2)(vii) 
and (c) (2004).  

5.  The veteran's skin cancers also are not otherwise 
attributable to a disease or injury incurred in or aggravated 
by service, including exposure to sunlight.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303(b)(d), 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing Statutes and Regulations

Service connection for skin cancer, which is partly claimed 
as due to exposure to ionizing radiation in service, can be 
established in three different ways.  
First, under 38 U.S.C.A. § 1112(c)(2)(A)-(O) (West 2002) and 
38 C.F.R. § 3.309(d) (2004) there are 15 types of cancer that 
will be presumptively service connected if the veteran was a 
'radiation-exposed veteran" who engaged in 'radiation-risk 
activity."  38 U.S.C.A. § 1112(c)(4)(A) and (B).  Second, 
38 C.F.R. § 3.311(b)(2)(i) through (xxii) (2004) provides a 
list of diseases that will be service connected provided that 
certain conditions specified therein, pertaining to radiation 
exposure, are met.  In this case, skin cancer is listed at 
§ 3.311(b)(2)(vii) as a radiogenic disease.  Third, direct 
service connection can be established by showing the disease 
was incurred during or aggravated by service, which includes 
the "difficult burden of tracing causation to a condition or 
event during service."  Ramey v. Brown, 9 Vet. App. 40, 44 
(1996) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994)).  

Concerning this, the Board observes that the Court's decision 
in Ramey v. Brown, 9 Vet. App. 40, 44 (1996), was affirmed by 
the Federal Circuit, which held in Ramey v. Gober, 120 F.3d 
1239, 1245 (Fed. Cir. 1997) that the regulation, 38 C.F.R. 
§ 3.311, does not create a presumption of service connection 
for the listed radiogenic diseases; rather, under 38 C.F.R. 
§ 3.311 the "claim is then adjudicated in light of all of 
the evidence, 'under the generally applicable provisions of 
[the regulations]' governing service connection."  To the 
extent this language may overrule the decision of the Court 
in Combee or in Ramey by limiting the methods by which 
service connection can be obtained from three to two, it is 
not favorable to the veteran.



First Method

As for the first method mentioned, the claimed skin cancer is 
not one of the 15 types of cancer that will be presumptively 
service connected.  38 U.S.C.A. § 1112(c)(2)(A)-(O) (West 
2000); 38 C.F.R. § 3.309(d) (2004).  

Second Method

As for the second method, it is undisputed the veteran has 
had skin cancers.  Skin cancer is listed as a radiogenic 
disease at 38 C.F.R. § 3.311(b)(2)(vii), which in turn will 
be service connected provided that certain conditions 
specified, pertaining to radiation exposure, are met.  

Under 38 C.F.R. § 3.311(a)(4)(i) and (ii) (2004), the veteran 
is not required to produce evidence substantiating radiation 
exposure in service if information in his service records is 
consistent with the claim of in-service exposure and if 
presence or absence at the site of radiation exposure is not 
established by service records, presence at the site will be 
conceded.  

In this particular case at hand, there is information on file 
indicating the veteran's service medical records (SMRs) were 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC), a military records repository located in 
St. Louis, Missouri.  But, on the other hand, at least some 
of his SMRs were preserved and are on file.

If a veteran's SMRs are unavailable, VA's duty to assist, 
the duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  



Here, information on file corroborates the veteran's presence 
in Japan as part of the Occupational Forces and is consistent 
with his testimony and statements that he was in and around 
Hiroshima, Japan.  Thus, his exposure to ionizing radiation 
in service is conceded.  Moreover, his SMRs appear to be 
complete - at least insofar as the records that might 
specifically concern his service overseas in Japan.  

Under 38 C.F.R. § 3.311, when it is determined the veteran 
was exposed to ionizing radiation from atmospheric nuclear 
weapons tests, or as in this case, was part of the 
occupational forces of Hiroshima, Japan, and "develops a 
radiogenic disease," which became manifest within the period 
specified, the claim will be referred to the VA Under 
Secretary for Benefits for consideration of certain factors 
(at 38 C.F.R. § 3.311(e)), including the dose data received 
from the Department of Defense (DOD) (§ 3.311(A)(1) and 
(2)(i) and (ii)).  

The time period specified for skin cancer is that it must 
become manifest 5 years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5)(iv).  

Third Method

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  


When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as cancer, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Reopening the Previously Denied Claim Based on Exposure to 
Ionizing Radiation

Records show the veteran was notified in November 1996 that 
his petition to reopen this claim for service connection for 
skin cancers, based on exposure to ionizing radiation, was 
denied.  And since he did not appeal that decision, it is 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  This, in turn, means there must be 
new and material evidence since that decision to reopen this 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This preliminary 
determination is required before the Board has jurisdiction 
to reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Following issuance of the Hodge ruling, the Court articulated 
the method for adjudicating claims based on new and material 
evidence.  VA must determine whether new and material 
evidence has been submitted according to the requirements of 
38 C.F.R. § 3.156(a) and, if so, VA must adjudicate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 
12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156 only apply to 
applications to reopen received on or after August 29, 2001.  
And here, the petition to reopen the claim was received in 
May 2001, so prior to this cutoff date.  Therefore, the 
amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, does not apply.  
Rather, the former definition governs.

Under the old version of 38 C.F.R. § 3.156(a), new and 
material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  
Materiality meant evidence that "tend[ed] to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

When determining whether evidence was new and material, the 
"credibility of the evidence [was] presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).   



Old Evidence

The evidence on file in November 1996 included the veteran's 
SMRs.  The report of his military induction examination 
showed that his civilian occupation was a farm laborer and 
that he had a burn scar on his left side.  During his 
September 1946 military separation examination, this scar was 
described as irregular and 12 inches in length on the left 
side of his abdomen.  His SMRs do not contain any objective 
clinical indications of skin cancer.  His WD AGO Form 100 
reflects that he served as a baker for the 120th 
Quartermaster Bakery Company, 3rdQuartermaster Group, 8th Army 
while stationed in Japan.  He prepared and baked bread for 
military use and was responsible for issuing all bread for 
units of the 8th Army.  

A report from Dr. Moore received in June 1959 indicates the 
veteran had several disorders while in the military, but does 
not mention any skin disorder, including skin cancer 
specifically.  

VAOPT records from 1991 to 1993 show the veteran was seen for 
skin lesions in 1992, when it was noted that he had had 
multiple skin cancers removed in the past.  In February 1992 
there was an impression of skin lesions questionably 
secondary to ionizing radiation.  In 1993 actinic keratoses 
were noted.  

Received in May 1992 was a copy of an article on the post-war 
occupation of Japan.  

In May 1992 the veteran reported having been exposed to 
ionizing radiation from October to December 1945 when he was 
in the Hiroshima blast while assigned to the COF 2n 
Battalion, 163rd Infantry.  He said his responsibilities 
included cleaning up the blast area.  That unit was detached 
in December 1945 and he was then assigned to the 120th 
Quartermaster bakery corps and remained in the area of 
Hiroshima until July 1946.  

In a copy of a November 1993 letter to a Congressman, the 
veteran reported having served in the area of Hiroshima, 
Japan, for 11 months and having had skin cancers from the 
ionizing radiation exposure.  

A May 1996 VAOPT record indicates the veteran had no tumors 
except for solar keratoses.  

After being contacted by the RO, the Defense Special Weapons 
Agency reported in October 1996 that the veteran was a member 
of the American occupation forces in Japan after WW II, was 
assigned to "F" Company, 163rd Infantry Regiment, and was in 
the VA defined Hiroshima area from October 6th to December 
20th, 1945.  A scientific dose reconstruction determined the 
maximum possible radiation dose that might have been received 
by any person at Hiroshima for the full duration of the 
American occupation (September 1945 to June 1946) and using 
all possible "worst" case assumptions.  The maximum 
possible dose that might have been received from external 
radiation, inhalation, and ingestion was less than one rem.  
This did not mean that any person approached that level of 
exposure and it was probable that the great majority of the 
occupation forces received no radiation exposure at all.  The 
highest dose received by anyone was a few tens of millirem.  

New Evidence

The new evidence includes VAOPT records from 1996 to 2001 
showing treatment for, in part, actinic keratoses, seborrheic 
keratoses, and squamous carcinoma like keratotic horn.  

During a VA psychiatric examination in April 2002, the 
veteran reported having served in the South Pacific for some 
11 months.  He had held various jobs since service and had 
retired in 1987 after 25 years as a longshoreman.  He liked 
to fish.  

During a VA dermatology examination in July 2002, the veteran 
reported having first developed skin cancers in 1951.  He 
said that he been treated for multiple skin cancers during 
the many years since.  After a clinical examination the 
diagnoses included squamous cell carcinomas, seborrheic 
keratoses, and actinic keratoses.  However, there currently 
were no residuals of carcinomas.  

In October 2002 VA's Director of Compensation and Pension 
Service ordered the RO to request an up-to-date radiation 
dose estimate.  Then, information was received from the 
Defense Threat Reduction Agency stating that a scientific 
dose reconstruction indicated the veteran would have received 
a most probable dose of 0.012 rem gamma (0.1 rem rounded).  
This dose was an upper bound of 0.1 rem gamma.  His dose to 
the skin (neck, chest, and ears) was 0.1 rem.  He had no 
potential for neutron exposure, since his unit was not at 
Hiroshima at the time of the denotation of an atomic bomb.  

In April 2003 a VA physician of the Chief Public Health and 
Environment Hazards Office reported that skin cancer had 
usually been attributed to ionizing radiation at high doses, 
e.g., several hundred rads.  Excess numbers of basal cell 
cancers had also been reported in skin that had received 
estimated doses of 9 to 12 rads in margins of irradiated 
areas.  An increased risk for basal cell but not for squamous 
cell skin cancers had been seen in atomic bomb survivors.  So 
it was unlikely that the veteran's multiple basal and 
squamous cell skin cancers could be attributed to exposure to 
ionizing radiation in service.  

Based on that April 2003 medical opinion, VA's Director of 
Compensation and Pension Service concluded there was no 
reasonable possibility the veteran's disability was the 
result of ionizing radiation exposure.  

At the October 2003 RO hearing, the veteran recounted his 
military service while in the vicinity of Hiroshima, Japan, 
and also reported having been exposed to much harsh sunlight 
while in the South Pacific.  See pages 1 through 4 of the 
transcript.  He had first been treated for skin cancers in 
the early 1950s by Dr. Morris of the Moorehead City Hospital, 
but the records of that treatment many years ago are 
unavailable and cannot be obtained.  See pages 7, 14, and 15.  
Physicians reportedly had told the veteran that his skin 
cancers were due to sun damaged skin, but he did not know if 
that meant they were due solely to sun exposure in service 
or, instead, at some other time in his life.  See pages 7 and 
8.  After service he had also worked driving a caterpillar.  
See page 9.  Prior to service he had only worked on his 
family's farm for a little while.  See page 10.  

In August 2004 the Defense Threat Reduction Agency noted the 
veteran had indicated his acceptance of scenario of 
participation activities in the Hiroshima area from October 
1045 to June 1946.  It was reported that the most exposed of 
the occupation troops in Japan from internal and external 
exposure was probably well below 1 rem.  The veteran's total 
external and skin doses were:  

Total external gamma dose: 0.032 rem
Upper bound total external gamma dose; 0.096 rem
	Total skin dose (ears, neck): 0.1 rem
	Upper bound total skin dose (ears, neck): <1 rem
	Total skin dose (chest): 0.13 rem
	Upper bound total skin dose (chest): <1 rem 

It was noted that the total skin dose for the ears and neck, 
as well as the chest, included the contribution from the 
external gamma dose component.  None of the troops 
participating in the occupation of Japan received neutron 
radiation.  

During a VA dermatology examination in October 2004, the 
veteran's claims file was reviewed.  He reported having been 
exposed to the sun in the South Pacific for over a 9-month 
period, and having developed blisters during service on most 
of his body.  His skin cancers had been diagnosed as squamous 
cell and basal cell carcinomas as well as actinic keratoses.  
The first one had been diagnosed in 1954.  Over the years he 
had had multiple skin cancers over much of his body.  
Since service he had worked outside as a carpenter and a 
longshoreman and had been involved in fishing and clamming.  
After an examination the diagnoses were squamous cell and 
basal cell carcinomas and actinic keratoses.  Subjective 
factors were a long history of sun exposure both in and out 
of service.  It was estimated that his sun exposure during 
service represented less than 3 percent of his entire history 
of sun exposure.  So it was determined the skin disorders 
were less likely than not related to his in-service sun 
exposure and more likely than not were related to his post-
service sun exposure.  Although his in-service sun exposure 
was a minor percentage of his entire sun exposure, the 
majority of the sun exposure was done outside of service-
related activities.  It was not felt that the squamous cell 
and basal cell carcinomas as well as actinic keratoses were 
service-related conditions.  

In April 2005 VA's Director of Compensation and Pension 
Service referred the veteran's case to the Under Secretary 
for Health for an opinion as to whether it was as likely as 
not that his skin disorders resulted from radiation exposure 
in service.  Later that same month, a VA physician of the 
Chief Public Health and Environment Hazards Office again 
reported that skin cancers had been attributed to ionizing 
radiation at high doses, e.g., several hundred rads.  Excess 
numbers of basal cell cancers also had been reported in skin 
that received estimated doses of 9 to 12 rads in margins of 
irradiated areas.  An increased risk for basal cell but not 
squamous cell skin cancers had been seen in atomic bomb 
survivors.  Computer software calculated 99-percentile values 
of the probability of causation for the individual skin 
cancers of 0.28 percent to 10.68 percent.  From this 
extrapolated data, it was determined it was unlikely the 
veteran's individual squamous or basal cell skin cancers 
could be attributed to ionizing radiation exposure in 
service.  

And based on this medical opinion, in May 2005 the Director 
of Compensation and Pension Service concluded there was no 
reasonable possibility the veteran's individual squamous or 
basal cell skin cancers resulted from ionizing radiation 
exposure in service.  

Because this additional medical evidence mentioned, obtained 
since the RO last considered and denied the claim in November 
1996, relates to the etiology of the veteran's skin cancers, 
this additional evidence is new and material.  Thus, the 
claim must be reopened.  See, e.g., Hickson v. West, 11 Vet. 
App. 374, 378 (1998).  

The Veterans Claims Assistance Act (VCAA)

Before adjudicating the claim on the merits, it must be 
determined whether the preliminary duties to notify and 
assist have been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  



The VCAA was signed into law on November 9, 2000, and 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Here, the veteran was informed of the requirements of the 
VCAA and what evidence was needed to substantiate the claim 
in a July 2001 letter, so prior to the October 2001 rating 
decision that is being appealed.  This also was well before 
the adjudication of the claim for service connection for skin 
cancer on the basis of sun exposure.  So the VCAA timing 
requirements have been met.  

Note also that the veteran's relevant service medical records 
(SMRs) are on file, despite information indicating these 
records may have been destroyed in a fire; they appear to be 
complete.  His VA outpatient treatment records also have been 
obtained.  And he has testified that the records of the 
treatment he received many years ago, from private doctors, 
are not available and indeed unobtainable.

The transcript of the testimony he gave during his October 
2003 hearing is on file and will be considered in support of 
his claim.

It was recently held by the United States Court of Appeals 
for the Federal Circuit that "the VCAA does not require VA 
to assist claimants attempting to reopen previously 
disallowed claims absent the provision of 'new and material 
evidence.'  However, VA has chosen to assist claimants 
attempting to reopen in limited circumstances.  Specifically, 
VA will give the assistance described in [38 C.F.R.] 
§ 3.159(c)(1)-(3).  Until the claim is reopened, however, VA 
will not give the assistance in [38 C.F.R.] § 3.159(c)(4) 
(providing a medical examination or obtaining a medical 
opinion)."  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. September 
2003) (PVA).  38 C.F.R. § 3.159(c)(1)-(3) provides that VA 
will assist in obtaining Federal and non-Federal records.  

Here, because the claim has been reopened the veteran is 
entitled to a VA examination and medical opinion to address 
the etiology of his current skin cancers.  And this already 
has been accomplished.  

The RO also took the appropriate steps to comply with the 
procedural requirements of 38 C.F.R. § 3.311, insofar as 
obtaining a dose assessment.

The more recent statements and correspondence from the 
veteran do not make reference to or otherwise mention any 
additional treatment or relevant records from other sources 
(e.g., private or non-VA, etc.).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the Court 
held that even if there was an error in the timing of the 
notice, i.e., the VCAA notice did not precede the initial RO 
adjudication of the claim (which, again, did not occur here), 
the error nonetheless could be effectively cured by affording 
the veteran a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of 
adjudication is unaffected.  So such is the situation here.  
Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Moreover, in a recent July 2005 statement the veteran 
indicated he had no additional information to provide.  So VA 
has complied with the duty to assist.  

Legal Analysis

Skin Cancer due to Ionizing Radiation

As to the first method for obtaining service connection based 
on exposure to ionizing radiation in service, it is 
undisputed the veteran has skin cancer.  Indeed, he has had 
various types of skin cancer.  But none are included in the 
15 types of cancer subject to statutory presumptive service 
connection under 38 U.S.C.A. § 1112(c)(2)(A)-(O).  So the 
claim cannot be granted on this basis.

As for the second method mentioned, it is again undisputed 
the veteran has skin cancer.  And skin cancer is listed as a 
radiogenic disease at 38 C.F.R. § 3.311(b)(2)(vii), which in 
turn will be service connected provided that certain 
conditions specified, pertaining to radiation exposure, are 
met.  In this case, the veteran's in-service exposure to 
ionizing radiation is established.  

The time period specified for skin cancer is that it must 
become manifest 5 years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5)(iv).  While the veteran has in this case 
related and testified that his skin cancers initially 
manifested in the early 1950s, the Board will presume this 
was more than 5 years after his established radiation 
exposure (bearing in mind his military service ended in 
1946).  

The proper procedure discussed in 38 C.F.R. § 3.311 has been 
followed in this case.  And the advisory medical opinions 
obtained in response have determined that it is unlikely 
(meaning less than 50-percent probability) the veteran's 
basal or squamous cell skin cancers are attributable to 
exposure to ionizing radiation in service.  This, according 
to these medical opinions, was because skin cancers are 
generally associated with much higher levels of ionizing 
radiation exposure than he had.

Then, pursuant to the regulatory practice set forth in 38 
C.F.R. § 3.311, VA's Director of Compensation and Pension 
Service informed the RO that, based on the medical opinions 
obtained, there was no reasonable possibility the veteran's 
disease resulted from exposure to ionizing radiation in 
service.

Accordingly, service connection under the regulatory scheme 
set forth at 38 C.F.R. § 3.311 is not warranted, especially 
since there is no countervailing medical evidence suggesting 
otherwise.  

As to the third method, bearing this in mind, there is no 
competent medical evidence of a nexus between the veteran's 
skin cancer and his military service, including exposure to 
ionizing radiation.  

A layman, such as the veteran, is not capable of offering 
credible evidence requiring medical knowledge.  He may only 
provide eye-witness account of visible symptoms, but because 
he is untrained in medicine, he cannot also offer a diagnosis 
or medical conclusion that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) and Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Skin Cancer due to Sun Exposure

Here also, there is no competent medical evidence of a nexus 
between the veteran's skin cancer and exposure to sunlight 
while stationed in the Pacific.  Rather, while an isolated 
VAOPT record merely raised the possibility of such a 
relationship, this question was definitively answered by the 
VA dermatology examination in October 2004.  And the answer 
was an unequivocal no.  Hence, the preponderance of the 
evidence is against the claim, so it must be denied.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).




ORDER

The petition to reopen the claim for service connection for 
skin cancer, due to ionizing radiation exposure, is granted.

However, after de novo readjudication, this claim based on 
ionizing radiation exposure is denied.

Service connection also is denied for skin cancer due to sun 
exposure.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


